Citation Nr: 0925575	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (initial) rating for degenerative 
disc disease of the lumbar spine, currently evaluated at 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's Daughter


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran, who had active service from March 1941 
to October 1943, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  

Testimony presented at the Veteran's BVA hearing is construed 
as raising an informal claim for service connection for a 
psychiatric disorder, to include as secondary to his service 
connected degenerative disc disease of the lumbar spine.  
Also, a June 2009 statement from the Veteran's chiropractor 
suggests that he needed a total hip replacement due to his 
service connected lumbar spine disability.  However, it is 
not clear that by the submission of this statement the 
Veteran intended to claim service connection for a total hip 
replacement secondary to his service connected disability.  
In any event, these matters are not before the Board because 
they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
clarification and appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran was scheduled for a VA examination in 
April 2008 to determine the extent of his degenerative disc 
disease.  However, the Veteran failed to appear at that 
examination and the RO proceeded to make a decision upon the 
evidence of record.  The Veteran is however 94 years old and 
the Veteran's daughter acts as caretaker and arranges for the 
Veteran to attend appointments.  The Veteran's daughter 
testified at the Board hearing in June 2009 that she never 
realized the appointment had been scheduled and kindly asked 
that the examination be rescheduled.  Although the Board 
regrets any further delay in the deciding of the Veteran's 
claim, an examination to provide the current state of the 
Veteran's disability is necessary before a final decision may 
be made.    

In addition, the Veteran, through his representative, 
submitted a statement at his BVA hearing dated in June 2009 
from his chiropractor.  However, this statement has not been 
considered by the RO and the Veteran has not waived his right 
to have this evidence considered by the RO as an initial 
matter.  While the Board acknowledges that the Veteran's 
representative indicated at the BVA hearing that it was their 
desire to waive consideration of this evidence by the RO, 
Transcript at 17, since the case is being returned to afford 
the Veteran a VA examination, this evidence can be considered 
when the VA examination report is considered.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his lumbar spine 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination the 
examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's back 
disability in detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, 
in the additional degrees of limitation 
of motion.  

The examiner should review the June 2009 
statement from the Veteran's chiropractor 
and comment on whether the Veteran's 
lumbar spine is ankylosis, and if so, 
whether the ankylosis involves the entire 
thoracolumbar spine and whether such 
ankylosis is favorable or unfavorable.  

The examiner should also comment on the 
presence or absence of incapacitating 
episodes due to the Veteran's lumbar 
spine disability and the duration of 
those episodes.  (For rating purposes 
under the Schedule for Rating 
Disabilities, an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



